DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 12, 14, 17-27, 31, 33, 36-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, 19-21 recite “pre-pasteurized” and “pre-pasteurizing”. It is not clear what a step of “pre-pasteurizing” would entail. It is not clear if any processing step which occurred before a pasteurizing step would be considered “pre-pasteurizing”, or not. It is not clear if “pre-pasteurizing” requires a reduction of pathogens, or not.
Claim 2 recites “a blended food”. It is not clear if this is a food which has been comminuted in a blender, or whether it is a combination of ingredients, or some other definition.
Claim 4 recites “pre-pasteurizing the raw food item prior to the drying step”. However, parent claim 1 already required the food to be “pre-pasteurized” before drying. It is not clear how this is further defining parent claim 1.
Claim 4 recites the limitation "the raw food item".  There is insufficient antecedent basis for this limitation in the claim.
Claims 5, 19, 24 recite a “continuous production line”. It is not clear what would constitute a “continuous production line”. It is not clear if conveyor belts are required, or not. It is not clear if manual processing in the style of an assembly line would be sufficient, or not. It is not clear if automated processing is required, or not.
Claim 6-8 recite the limitation "the food item".  There is insufficient antecedent basis for this limitation in the claim.
Claims 8, 27 recites “dried with an internal temperature for a sufficient time to pasteurize the food item; dried with a final internal temperature of 160° F for one minute; dried with a final internal temperature of 165° F for one second: or dried with a final internal temperature of 165° F.” It is not clear what amount of time and temperature values would be considered “sufficient”. It is not clear if the temperature 165F must be held for second, or not.
Claim 12 recites a “final temperature”. It is not clear if this is the food temperature or the water temperature.
Claims 18, 37 recite “heating the product to at least 77°C for a time sufficient to kill Salmonella and Listeria with at least a 5.0 log kill”. It is not clear what amount of time would be “sufficient”.
The term “hot” in claim 20 is a relative term which renders the claim indefinite. The term “hot” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 21-22 recites a “blended item”. It is not clear if this is a food which has been comminuted in a blender, or whether it is a combination of ingredients, or some other definition.
Claim 22 recites “nuts, seeds”. However, parent claim 1 did not require nuts or seeds. Claim 22 appears to have a broader scope then parent claim 21. It is not clear what foods are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-8, 14, 21-27, 31, 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lusas et al [Pat. No. 5,300,312].
Lusas et al teach a method for preparing ready-to-eat intermediate moisture foodstuffs (title) by pre-pasteurizing food in a cooking and extruding step (column 3, line 53-55), drying and pasteurizing the food in a further extrusion step (column 3, lines 61-62), achieving a water activity of 0.60-0.95, preferably 0.70-0.90 (column 5, lines 63-66), packaging the product in an oxygen impermeable wrapping which is also vacuum sealed to form a pouch (column 8, lines 13-18; column 12, lines 8-12), the food including beef and soy concentrate (column 11, line 44), an absence of oxygen absorbers (see whole document), and the product also being shelf-stable (column 4, line 39). 
Regarding product claims 23-24 and 31, steps such as pasteurizing “after vacuum-packing” are simply a preferred method of making the claimed product. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Draganski [US 2012/0015074A1] in view of Goodman [US 2019/0200655A1] and McGuckian [Pat. No. 3,966,980].
Draganski teaches a method for making dried meat snacks (title) by providing raw meat (paragraph 0028), preparing a brine and tumbling the meat in the brine (paragraph 0031-0032) letting the meat set in the brine and removing it from the brine (paragraph 0032), placing the brined meat int a smokehouse for smoking and drying (paragraph 0040-0041), the smoked meat having a water activity of “about” 0.6-0.85 (paragraph 0027), removing the smoked meat from the smokehouse and letting the meat cool (paragraph 0042), packaging the meat in an oxygen barrier (paragraph 0044).
Draganski does not explicitly recite a water activity of 0.90 or greater, vacuum-packaging, and pasteurizing the package in a hot water bath (claim 20). 
Goodman teaches a method for preparing dried and smoked meat products having a water activity of 0.5-1.1, preferably 0.9 (0034-0035). 
McGuckian teaches a method for cooking and storing food (title) by at least partially cooking meat (column 4, line 5), vacuum packaging the cooked meat in a pouch (column 4, line 10), the pouch being impervious to air and water (column 4, line 40), and pasteurizing the meat by immersing the pouch in a hot water bath (column 1, line 5; column 4, line 11). 
It would have been obvious to one of ordinary skill in the art to incorporate the claimed water activity, vacuum-packaging, and pasteurizing into the invention of Draganski, in view of Goodman and McGuckian, since all are directed to methods of processing and packaging meat, since Draganski already included the smoked meat having a water activity of “about” 0.6-0.85 (paragraph 0027) and packaging the meat in an oxygen barrier (paragraph 0044), since a water activity of 0.90 can be considered to be “about” 0.85, since dried and smoked meat was commonly provided with a water activity of 0.5-1.1, preferably 0.9 (0034-0035) as shown by Goodman, since packaged meat systems commonly included vacuum packaging the cooked meat in a pouch (column 4, line 10) and pasteurizing the meat by immersing the pouch in a hot water bath (column 1, line 5; column 4, line 11) as shown by McGuckian, since many consumers desired meat products which were not overly dried, and since the use of a higher water content in the method of Draganski, in view of Goodman, might have led to bacterial growth but this possible bacterial growth would have been eliminated by the additional food preservation steps of vacuum packing and water bath pasteurization provided by McGuckian.
Claims 3, 12, 18, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Lusas et al as applied above, and further in view of McGuckian.
Lusas et al teach the above mentioned concepts, as well pasteurizing before packaging (column 3, line 61) and the packaged product testing negative for the presence of Salmonella (column 12, lines 20-27). Lusas et al do not explicitly recite pasteurizing the packaged food (claim 3) in a hot water bath until the food reaches 160F for 1 minute, or 165F for 1 second (claim 12), heating to at least 77C to kill Salmonella and Listeria to at least 5.0 log (claim 18, 37). McGuckian teaches a method for cooking and storing food (title) by at least partially cooking meat (column 4, line 5), vacuum packaging the cooked meat in a pouch (column 4, line 10), and pasteurizing the meat by immersing the pouch in a hot water bath until it reaches 180F (column 1, line 5; column 4, line 11, 55).  It would have been obvious to one of ordinary skill in the art to incorporate the claimed package pasteurization features into the invention of Lusas et al, in view of McGuckian, since both are directed to methods of preparing foods, since Lusas et al already included packaging the product in an oxygen impermeable wrapping which is also vacuum sealed to form a pouch (column 8, lines 13-18; column 12, lines 8-12), since packaged foods were commonly pasteurized by immersing the pouch in a hot water bath until it reaches 180F (column 1, line 5; column 4, line 11, 55) as shown by McGuckian, since pasteurizing the packaged product of Lusas et al would have further ensured the destruction of any pathogens still present and thus provided a safer product to the consumer, since the claimed time and temperature values would have been used during the course of normal experimentation and optimization procedures due to factors such as the type of food and suspected pathogens associated with that food type, the resistance of the food to potential detrimental qualities caused by further heat processing, and/or the types and effectiveness of other food preservation steps in the method of Lusas et al, in view of McGuckian.
Claims 17, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Lusas et al as applied above, and further in view of Bernotavicz [Pat. No. 3,985,904].
Lusas et al teach the above mentioned concepts, as well as the use of anti-oxidants, preservatives, sweeteners, anti-browning agents, and edible acids (column 5, lines 3-22). Lusas et al do not explicitly recite a natural enzyme inhibitor (claim 17, 36). Bernotavicz teaches a method for making shelf-stable, high-moisture, meat-containing food products (title) by use of edible acids, such as gluconic acid (column 6, line 12). It would have been obvious to one of ordinary skill in the art to incorporate the claimed natural enzyme inhibitor into the invention of Lusas et al, in view of Bernotavicz, since both are directed to methods of making meat products, since Lusas et al already included further ingredients such as anti-oxidants, preservatives, sweeteners, anti-browning agents, and edible acids (column 5, lines 3-22), since meat products commonly included gluconic acid (column 6, line 12) as shown by Bernotavicz, since gluconic acid was an example of a natural enzyme inhibitor for preventing browning and eliminating oxygen as disclosed by applicant (paragraph 0036), and since the use of gluconic acid in the meat product of Lusas et al would have lowered the pH and helped prevent pathogen growth.
Claim 5, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lusas et al as applied above, and further in view of Meyer et al [US 2013/0089648A1].
Lusas et al teach the above mentioned concepts. Lusas et al do not explicitly recite a continuous process (claim 5, 19). Meyer et al teach a method for continuously producing intermediate moisture foods (title; abstract; Figure 5). It would have been obvious to one of ordinary skill in the art to incorporate continuous processing into the invention of Lusas et al, in view of Meyer et al, since both are directed to methods of making meat products, since systems for making intermediate-moisture foods commonly included continuous conveyors as shown by Meyer et al, and since continuous conveyors would have enabled increased production rates with decreased labor costs in the method of Lusas et al.
Claims 1-4, 6-7, 12, 14, 18, 21-31, 33. 37 are rejected under 35 U.S.C. 103 as being unpatentable over KR 100590802B1 in view of McGuckian.
KR 100590802B1 teaches a method for manufacturing smoked oyster (title) by pre-pasteurizing oysters in the form of steaming (Step S1), drying the oysters in a smokehouse (Step S2), combining the smoked oysters with additives (Step S3), further drying and vacuum packaging (Step S4), a moisture activity of 0.9 or less (page 3, line 14), sterilizing the packaged oysters in a hot water bath at 120C (Step 5), cooling the sterilized and packaged oysters (Step S6), and an absence of oxygen absorbers (see whole document). 
KR 100590802B1 does not explicitly recite a O2 and H2O impermeable membrane (claim 1, 21).
McGuckian teaches a method for cooking and storing food (title) by at least partially cooking meat (column 4, line 5), vacuum packaging the cooked meat in a pouch (column 4, line 10), the pouch being impervious to air and water (column 4, line 40), and pasteurizing the meat by immersing the pouch in a hot water bath until it reaches 180F (column 1, line 5; column 4, line 11, 55).  
It would have been obvious to one of ordinary skill in the art to incorporate the claimed package pasteurization features into the invention of KR 100590802B1, in view of McGuckian, since both are directed to methods of preparing foods, since KR 100590802B1already included packaging the product in a vacuum-sealed pouch which is subsequently immersed in a hot water bath but simply did not mention the material, since packaged foods were commonly the pouch being impervious to air and water (column 4, line 40) as shown by McGuckian, and since a material which was impermeable to both O2 and H2O would have enabled better preservation of the product of KR 100590802B1.
Claim 5, 19 are rejected under 35 U.S.C. 103 as being unpatentable over KR 100590802B1, in view of McGuckian, as applied above, and further in view of Meyer et al [US 2013/0089648A1].
KR 100590802B1 and McGuckian teach the above mentioned concepts. KR 100590802B1 do not explicitly recite a continuous process (claim 5, 19). Meyer et al teach a method for continuously producing intermediate moisture foods (title; abstract; Figure 5). It would have been obvious to one of ordinary skill in the art to incorporate continuous processing into the invention of KR 100590802B1, in view of Meyer et al, since both are directed to methods of making meat products, since systems for making intermediate-moisture foods commonly included continuous conveyors as shown by Meyer et al, and since continuous conveyors would have enabled increased production rates with decreased labor costs in the method of KR 100590802B1.
Claims 17, 36 are rejected under 35 U.S.C. 103 as being unpatentable over KR 100590802B1, in view of McGuckian, as applied above, and further in view of Bernotavicz [Pat. No. 3,985,904].
KR 100590802B1 and McGuckian teach the above mentioned concepts. KR 100590802B1 do not explicitly recite a natural enzyme inhibitor (claim 17, 36). Bernotavicz teaches a method for making shelf-stable, high-moisture, meat-containing food products (title) by use of edible acids, such as gluconic acid (column 6, line 12). It would have been obvious to one of ordinary skill in the art to incorporate the claimed natural enzyme inhibitor into the invention of KR 100590802B1, in view of Bernotavicz, since both are directed to methods of making meat products, since KR 100590802B1 already included mixing with additives, since meat products commonly included gluconic acid (column 6, line 12) as shown by Bernotavicz, since gluconic acid was an example of a natural enzyme inhibitor for preventing browning and eliminating oxygen as disclosed by applicant (paragraph 0036), and since the use of gluconic acid in the meat product of KR 100590802B1 would have lowered the pH and helped prevent pathogen growth.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792